IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Parentage of          )
J.D.W. and J.O.W.                          )   No. 80497-9-I
                                           )
JAMIE LEE PONSARAN,                        )   DIVISION ONE
                                           )
                     Appellant,            )   PUBLISHED OPINION
                                           )
               v.                          )
                                           )
LYNDSEY ANKER,                             )
                                           )
                     Respondent,           )
               and                         )
                                           )
JUSTIN WILLIAMS,                           )
                                           )
                     Defendant.            )
                                           )

       SMITH, J. — In this case of first impression, we examine the standards for

determining whether a petition for de facto parentage may proceed to a full

adjudication under RCW 26.26A.440, Washington’s de facto parentage statute.

That statute, which was enacted in 2018 as part of an updated Washington

Uniform Parentage Act (WUPA), chapter 26.26A RCW, requires the trial court to

make an initial determination of whether the petition and any response raise

“disputed facts material to the issue of standing.”1 We hold today that the proper

focuses of that initial determination are whether the petitioner unequivocally

parented the child as part of the child’s family unit and whether that parent-child



       1   RCW 26.26A.440(3)(c).

 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80497-9-I/2


relationship was consented to and fostered by a legal parent. We hold further

that because the response to Jaime Ponsaran’s petition for de facto parentage

did not raise any disputed facts material to the issue of standing and because

Ponsaran alleged sufficient facts, if proved, to satisfy each substantive element

of de facto parentage, the trial court erred by dismissing his petition. Therefore,

we reverse and remand for trial.

                                       FACTS

       On March 26, 2019, Ponsaran filed a verified petition to be adjudicated a

de facto parent of J.D.W. and J.O.W., whose legal parents are Lyndsey Anker,

the children’s mother, and Justin Williams, the children’s biological father. In his

petition, Ponsaran alleged that he had known J.D.W. since he was 18 months old

and J.O.W. since her birth. Ponsaran alleged that he and Anker lived together

with the children from December 2012 (when J.O.W. was about 3 months old

and J.D.W. was about 21 months old) until May 2016, “and again for a number of

months in 2017.” He alleged that while living with the children, he “bonded with

[them] and they view me as their dad.” He alleged further:

       The children call me daddy. [Anker] refers to me as dad when
       speaking to the children or to third parties[. ] I am registered at
       school as their father and whenever we signed up for events I was
       listed as their father. Both [Anker] and I have posted photos of me
       with the children with references to me as “daddy.”

He also alleged that even when he and Anker did not live together, he “spent

between 2 and 5 nights per week with the children and spoke to them daily.”

Ponsaran alleged that he “took responsibility for the children’s parenting,

including but not limited to meals, baths, toilet training, [and] bed time routine”



                                          2
No. 80497-9-I/3


when they were “little,” and that as they grew older, he “took them to and from

school and daycare, scheduled and took them to activities and was with them in

the hospital when that was necessary.” Ponsaran alleged that he held the

children out as his own, that “[u]p until recently [Anker] fully supported my

relationship with the children,” and that Anker “routinely referred to me as the

children’s father and was aware the children always called me that.” Ponsaran

alleged that it was in the children’s best interest for their relationship with him to

continue, asserting, “I am their father. They have no one else who has taken on

that role a[n]d I have been here for them for the past. They love me and are

being harmed right now because they are unable to spend time with me.”

       After Ponsaran filed his petition, the trial court issued a case scheduling

order setting a deadline for a “court review” at which “the judge will review the

petition and any response filed to determine if the case should move forward.”

Williams later waived notice of the court review.

       Anker responded to Ponsaran’s petition on May 1, 2019, and asked the

court to deny Ponsaran’s petition. She alleged in her verified response that

Ponsaran “liked to spoil the children with toys and playing” but that “[h]e never

helped me with any of the children’s responsibilities such as paying for childcare,

insurance, groceries, rent or utilities.” Anker alleged that Ponsaran “imposed

himself on [Anker] and [her] family.” According to Anker, Ponsaran “took [the

children] to do fun things and was available during times [Anker] was at work and

school because his schedule was flexible and he seemed to have an unlimited

supply of money and time.” With regard to the best interests of the children,



                                           3
No. 80497-9-I/4


Anker alleged:

      [Ponsaran] enjoys the idea of being a fun dad, spoiling them [by]
      buying toys and taking them to do fun things, he enjoys the
      attention he gets from others by pretending to be a great “father”.
      All of the other responsibilities a[s] far as raising the children to be
      functional adults is all up to me, he directly undermines me and the
      rules and restrictions I have set forth to protect the children. He
      has complete disregard for my wishes and to be frank despises me.

      While in his care in the past year the children have reported to me
      that they have witnessed him being intimate with at least three
      different women, they have seen him in the kitchen sticking needles
      in his stomach, they talk about the stacks of money he keeps in his
      closet. My daughter reported to me that she took a shower with
      one of the women, with their clothes on but this to me is extremely
      disrespectful seeing as she is a complete stranger to me. They
      have witnessed yelling and aggressive behavior towards me, my
      mother and people driving on the road. His lack of stability
      mentally, physically, emotionally and financially are major concerns
      of mine. He hasn’t had a stable documented job since I’ve known
      him. He associates and takes the children around unsafe people
      and situations. His continued abuse of alcohol, narcotics and
      steroids make[s] him unsafe to be around. And his lack of care for
      any boundaries with the law and me as a mother, make him
      impossible to trust. At this point I feel he is using my children as
      pawns to try to inflict as much pain as possible to me and once
      again control my life.

      The people in our immediate circle have all commented to me on
      how the children’s behavior has changed positively since
      [Ponsaran]’s recent absence, and I feel the same. Their demeanor
      is more calm. They are more considerate, more caring and more
      loving towards one another and to me. They are excelling at life
      and will continue to do so without the instability, disrespect,
      aggressive behavior and poor choices they witnessed by someone
      they once looked up to.

In her response, Anker also indicated that she had petitioned for a protection

order. To that end, on May 20, 2019, a commissioner entered a one-year order

protecting Anker, J.D.W., and J.O.W. from Ponsaran. The protection order was

expressly made “subject to any parenting plan / further order” in the pending de



                                         4
No. 80497-9-I/5


facto parentage proceeding.

       On August 5, 2019, Ponsaran filed a request for court review regarding his

petition. Together with his request, Ponsaran filed a notice for hearing setting his

request for review for consideration without oral argument on August 20, 2019.

Ponsaran also filed multiple witness declarations describing Ponsaran’s

interactions with the children.

       On August 16, 2019, Anker filed a legal memorandum requesting

dismissal of Ponsaran’s petition. Anker also filed her own declaration and

attached copies of her earlier petition for a protection order as well as certain

documents filed in the protection order proceeding.

       On August 21, 2019, the trial court entered an “Order After Review of

Petition for De Facto Parentage” dismissing Ponsaran’s petition. In its order, the

court concluded that Ponsaran “has not alleged sufficient facts to meet the

requirements for a finding of de facto parentage.” (Emphasis omitted.) The court

also entered the following “[o]ther [f]indings”:

       RCW 26.26A.440 requires that [Ponsaran] demonstrate that the
       relationship between him and the children is in the best interest of
       the children. In her Response to the Petition for De Facto
       Parentage, dated May 1, 2019, [Anker] states that [Ponsaran] has a
       complete disregard for her wishes and despises her. She states
       that the children have witnessed [Ponsaran] being aggressive
       toward her and her mother. She states that [Ponsaran] lacks
       mental, physical, emotional and financial stability, and that she has
       never known him to have a stable job. She states that [Ponsaran]
       abuses alcohol, narcotics and steroids and that it is not safe for the
       children to be around him. She states that [Ponsaran] is using the
       children to try to control her. Finally, she states that the children’s
       behavior has improved, and that they are kinder and more
       considerate since not having contact with [Ponsaran]. In his
       declaration dated July 12, 2019, [Ponsaran] does not address any
       of [Anker]’s allegations, and instead states that he has “no interest

                                           5
No. 80497-9-I/6


       in speaking publicly about [his] private life. . .” [Ponsaran]
       submitted evidence, including many declarations, regarding his
       close relationship with the children. However, none of this
       evidence specifically addresses the mother’s allegations.
       [Ponsaran] further indicates in his declaration that [Anker] obtained
       an Order of Protection against him. The court takes judicial notice
       of the Order for Protection . . . . The Order for Protection protects
       both the mother and the children, and prohibits Mr. Ponsaran from
       having any contact with the children “subject to any parenting
       plan/further order in . . . [the de facto parentage action].” The court
       finds that [Ponsaran] has not shown by a preponderance of the
       evidence that [it] is in the best interest of the children to continue a
       relationship with him based on [Anker]’s unrefuted allegations about
       his behavior.”

(Some alterations in original.) Ponsaran appeals.

                                     ANALYSIS

                          Dismissal of Ponsaran’s Petition

       Ponsaran contends that the trial court erred by dismissing his petition for

de facto parentage. We agree.

                      Standard of Review and Legal Standards

       We examine for the first time the process prescribed by RCW 26.26A.440,

enacted in 2018 as part of an updated WUPA,2 for adjudicating claims of de facto

parentage. What that process requires is an issue of statutory interpretation that

we review de novo. Hernandez v. Edmonds Memory Care, LLC, 10 Wn. App. 2d

869, 874, 450 P.3d 622 (2019). Our “fundamental objective in determining what

a statute means is to ascertain and carry out the legislature’s intent.” Durant v.

State Farm Mut. Auto. Ins. Co., 191 Wn.2d 1, 8, 419 P.3d 400 (2018). “[I]f the

statute’s meaning is plain on its face, then the court must give effect to that plain




       2   See LAWS OF 2018, ch. 6, § 509.
                                          6
No. 80497-9-I/7


meaning as an expression of legislative intent.” Dep’t of Ecology v. Campbell &

Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002). To discern a statute’s plain

meaning, we consider the text of the provision in question and the context of the

statutory scheme as a whole. Campbell & Gwinn, 146 Wn.2d at 10-11.

      “Where a statute is susceptible of multiple reasonable interpretations after

the plain meaning analysis, it is ambiguous, and we must turn to extrinsic

evidence such as legislative history, common law precedent, or canons of

construction to determine the legislature’s intent.” State v. Pittman, 185 Wn.

App. 614, 620, 341 P.3d 1024 (2015). That said, where, as here, the statute at

issue is based on a uniform act that (1) was promulgated by the Uniform Law

Commission (ULC) and (2) mandates that consideration be given to the need to

promote uniformity among the states that enact it,3 we may look to the ULC’s

official comments to construe the statute even when it is not ambiguous. See

Townsend v. Quadrant Corp., 153 Wn. App. 870, 878 n.7, 224 P.3d 818 (2009)

(construing Washington’s version of the uniform arbitration act, chapter 7.04A

RCW), aff’d on other grounds, 173 Wn.2d 451, 268 P.3d 917 (2012); Lewis River

Golf, Inc. v. O.M. Scott & Sons, 120 Wn.2d 712, 717, 845 P.2d 987 (1993)

(construing Washington’s version of the Uniform Commercial Code, Title 62A

RCW).




      3 The WUPA is based on the 2017 version of the Uniform Parentage Act.
See H.B. REP. ON ENGROSSED SUBSTITUTE S.B. 6037, at 3, 65th Leg., Reg. Sess.
(Wash. 2018). And RCW 26.26A.900 provides, “In applying and construing this
uniform act, consideration must be given to the need to promote uniformity of the
law with respect to its subject matter among states that enact it.”
                                         7
No. 80497-9-I/8

                  Standing To Proceed to Full Adjudication Under
                     Washington’s De Facto Parentage Statute

       RCW 26.26A.440 is based on section 609 of the Uniform Parentage Act

(UPA (2017)). It provides a statutory path to legal parentage for de facto parents,

who, loosely speaking, are adults who, with the consent and encouragement of a

legal parent, have formed a strong parent-child relationship with a child. See

UNIF. PARENTAGE ACT (2017) § 609 cmt., 98 U.L.A. 80-81 (2019) (“Under this new

section, an individual who has functioned as a child’s parent for a significant

period such that the individual formed a bonded and dependent parent-child

relationship may be recognized as a legal parent.”). Under RCW 26.26A.440, an

individual claiming to be a de facto parent of a child may “commence a

proceeding to establish parentage of [the] child . . . [b]efore the child attains

eighteen years of age[ ] and . . . [w]hile the child is alive.” RCW 26.26A.440(2).

The statute also provides that “[i]n a proceeding to adjudicate parentage of an

individual who claims to be a de facto parent,” the petitioner, i.e., the individual

claiming status as a de facto parent, must establish each of the following seven

elements:

              (a) The individual resided with the child as a regular member
       of the child’s household for a significant period;
              (b) The individual engaged in consistent caretaking of the
       child;
              (c) The individual undertook full and permanent
       responsibilities of a parent of the child without expectation of
       financial compensation;
              (d) The individual held out the child as the individual’s child;
              (e) The individual established a bonded and dependent
       relationship with the child which is parental in nature;
              (f) Another parent of the child fostered or supported the
       bonded and dependent relationship required under (e) of this
       subsection; and

                                           8
No. 80497-9-I/9


              (g) Continuing the relationship between the individual and
       the child is in the best interest of the child.

RCW 26.26A.440(4). If the petitioner demonstrates each of the above seven

substantive elements by a preponderance of the evidence, then “the court shall

adjudicate the [petitioner] to be a parent of the child.” RCW 26.26A.440(4).

       The provision primarily at issue in this case is subsection (3) of the statute,

which dictates when a petition for de facto parentage can proceed to a full

adjudication. Specifically, RCW 26.26A.440(3) sets forth

       [t]he following rules govern[ing] standing of an individual who
       claims to be a de facto parent of a child to maintain a proceeding
       under this section:
               (a) The individual must file an initial verified pleading alleging
       specific facts that support the claim to parentage of the child
       asserted under this section. . . .
               (b) An adverse party, parent, or legal guardian may file a
       pleading in response to the pleading filed under (a) of this
       subsection. A responsive pleading must be verified . . . .
               (c) Unless the court finds a hearing is necessary to
       determine disputed facts material to the issue of standing, the court
       shall determine, based on the pleadings under (a) and (b) of this
       subsection, whether the individual has alleged facts sufficient to
       satisfy by a preponderance of the evidence the [elements of de
       facto parentage]. If the court holds a hearing under this subsection,
       the hearing must be held on an expedited basis.

       What is clear from the plain language of this statute is that the trial court

must determine as a threshold matter, without the parties needing to raise the

issue, whether a petition may proceed to a full adjudication. Additionally, the

statute mandates a multi-step process for determining whether a petition can

proceed to a full adjudication: First, the petitioner must file a verified, or sworn,4




       4 See BLACK’S LAW DICTIONARY 1793 (10th ed. 2014) (defining “verify” as
“[t]o confirm or substantiate by oath or affidavit; to swear to the truth of”).
                                           9
No. 80497-9-I/10


pleading alleging “specific facts” supporting each of the seven statutory elements

of de facto parentage. RCW 26.26A.440(3)(a). Next, an adverse party may file a

verified response. RCW 26.26A.440(3)(b). The court then determines based on

these verified pleadings whether there are “disputed facts material to the issue of

standing.” RCW 26.26A.440(3)(c). If so, the court must convene an expedited

hearing “to determine” those facts. RCW 26.26A.440(3)(c). Finally, the statute is

clear that to proceed to a full adjudication, the petitioner must, at a minimum,

“allege[ ] facts sufficient to satisfy by a preponderance of the evidence the

requirements of subsection (4)(a) through (g) of this section,” i.e., the seven

substantive elements of de facto parentage. RCW 26.26A.440(3)(c). In other

words, to proceed to a full adjudication, the petition must “allege[ ] facts sufficient

to satisfy by a preponderance of the evidence [the elements of de facto

parentage]” even if the petition and response present no “disputed facts material

to the issue of standing.” RCW 26.26A.440(3)(c). It follows then that if there are

“disputed facts material to the issue of standing,” after determining those facts,

the court must still consider whether the facts as determined by the court,

combined with the undisputed facts in the petition, together could constitute facts

sufficient to satisfy each element of de facto parentage. If so, the petition may

proceed to a full adjudication.

       It is apparent from the plain language of the statute that much turns on

whether, as an initial matter, the petition and response present “disputed facts

material to the issue of standing.” RCW 26.26A.440(3)(c). Yet the statute does

not expressly state the requirements for standing in the context of a de facto



                                          10
No. 80497-9-I/11


parentage proceeding, and no single reasonable meaning emerges from the text

or context of the statute. See West v. Seattle Port Comm’n, 194 Wn. App. 821,

826, 380 P.3d 82 (2016) (“Questions of standing under Washington law begin

with the statutes themselves.”). “Standing” arguably could be interpreted to refer

merely to the requirements in RCW 26.26A.440(1), which state that “[a]

proceeding to establish [de facto] parentage . . . may be commenced only by an

individual who: (a) Is alive when the proceeding is commenced; and (b) Claims to

be a de facto parent of the child.” But neither party argues that the standing

threshold can be met merely by showing that the petitioner is alive and claims to

be a de facto parent. And, such a low bar to standing would be inconsistent with

the purpose of the statute, which, according to the official comments, envisions a

“heightened standing requirement.” UPA (2017) § 609 cmt. (emphasis added).

Furthermore, the statute provides no additional guidance in its text or scheme to

inform our interpretation. We therefore conclude that RCW 26.26A.440(3)(c) is

ambiguous with regard to the requirements of standing and, thus, is also

ambiguous with regard to when “disputed facts material to the issue of standing”

exist. Cf. Puget Soundkeeper All. v. Dep’t of Ecology, 191 Wn.2d 631, 644, 424

P.3d 1173 (2018) (“Language is unambiguous if it has only one reasonable

interpretation.”).

       To this end, Anker contends that “to confer standing, the court is to look to

the seven factors listed in [RCW 26.26A.440(4)(a-g)] . . . and decide if the

petitioner has demonstrated by a preponderance of the evidence that he has met

all these factors.” In other words, Anker asserts that to proceed to a full



                                         11
No. 80497-9-I/12


adjudication, the petitioner must prove all seven substantive elements of de facto

parentage and, thus, a disputed fact is “‘material to the issue of standing’” if it is

material to any of those seven elements. Ponsaran, on the other hand, contends

that “the petitioner should be, at this preliminary phase, afforded the benefit of

the doubt” and that the court should treat the initial inquiry under

RCW 26.26A.440(3)(c) as it would a CR 12(b)(6) motion. Thus, Ponsaran

argues, in determining whether a petition may proceed to a full adjudication, the

court must presume all facts alleged in the petition as true and dismiss “‘only in

the unusual case in which plaintiff includes allegations that show on the face of

the complaint that there is some insuperable bar to relief.’” But neither party’s

proffered interpretation is persuasive.

       Specifically, Ponsaran’s assertion that the court must treat the allegations

of the petition as true, even when they are disputed, renders meaningless the

first part of RCW 26.26A.440(3)(c). That part expressly contemplates that when

there is a dispute material to the issue of standing, the court will “determine [the]

disputed facts” at an expedited hearing—not just accept the veracity of the

petitioner’s allegations. Furthermore, and as discussed, the purpose of the initial

inquiry required under RCW 26.26A.440(3)(c) is to impose “a heightened

standing requirement.” UPA (2017) § 609 cmt. (emphasis added). But treating

the initial inquiry as no more than a CR 12(b)(6) analysis hardly amounts to

imposing a heightened requirement. For these reasons, we reject Ponsaran’s

contention that the analysis under RCW 26.26A.440(3)(c) is equivalent to a

CR 12(b)(6) analysis.



                                          12
No. 80497-9-I/13


       But for the following reasons, we also reject Anker’s contention that the

petitioner must initially prove all seven elements of de facto parentage to the

extent they are disputed and that any dispute as to any element is therefore

“material to the issue of standing.”

       First, “[d]ifferent statutory language should not be read to mean the same

thing: ‘[w]hen the legislature uses different words in the same statute, we

presume the legislature intends those words to have different meanings.’” Ass’n

of Wash. Spirits & Wine Distribs. v. Wash. State Liquor Control Bd., 182 Wn.2d

342, 353, 340 P.3d 849 (2015) (second alteration in original) (quoting In re Pers.

Restraint of Dalluge, 162 Wn.2d 814, 820, 177 P.3d 675 (2008) (Sanders, J.,

dissenting)). Therefore, because the legislature used the phrase “the

requirements of [RCW 26.26A.440](4)(a) through (g)” in one part of the statute

but the phrase “the issue of standing” in another, then “facts material to the issue

of standing” must mean something different than “facts material to the

requirements of RCW 26.26A.440(4)(a) through (g).”

       Second, we favor interpretations that give effect to every part of a statute

over those that render parts of the statute redundant. See Parents Involved in

Cmty. Sch. v. Seattle Sch. Dist. No. 1, 149 Wn.2d 660, 685, 72 P.3d 151 (2003)

(“If at all possible, we are required to ‘give effect to every word, clause and

sentence in a statute,’ leaving no part superfluous.” (quoting Cox v. Helenius,

103 Wn.2d 383, 387, 693 P.2d 683 (1985))). To that end, the statute

contemplates that if a petition proceeds to a full adjudication, then at the

adjudicative stage, the petitioner will be required to prove all seven elements of



                                         13
No. 80497-9-I/14


de facto parentage by a preponderance of the evidence. RCW 26.26A.440(4).

Requiring the petitioner to prove the same seven elements to the same standard

of proof just to proceed to the adjudicative stage would render the full

adjudication redundant.5

       In short, RCW 26.26A.440(3)(c), which requires the court to make a

threshold determination as to whether the verified pleadings present “disputed

facts material to the issue of standing,” is ambiguous with regard to when a

disputed fact is “material to the issue of standing.” And neither party’s proffered




       5  To be sure, Anker’s contention appears consistent with the uniform
statute, whose comments provide that ”[a]t the standing stage, . . . the
requirements may be proved by only a preponderance of the evidence.” See
UPA (2017) § 609 cmt. But although RCW 26.26A.440 substantially conforms to
the uniform statute, it does differ from it in one significant respect: While
Washington’s version requires proof by only a preponderance of the evidence at
the adjudicative stage, the uniform statute requires proof by “clear-and-
convincing evidence.” Compare UPA (2017) § 609(d) with RCW 26.26A.440(4).
In other words, unlike the Washington statute, the uniform statute contemplates a
two-tiered approach, applying one standard of proof at the standing stage and a
higher standard of proof at the adjudicative stage.
        Indeed, it was for this reason that in interpreting the Maine statute on
which the uniform statute is based, the Maine Supreme Court decided to apply
the preponderance-of-the-evidence standard at the standing stage. See Davis v.
McGuire, 2018 ME 72, ¶ 26, 186 A.3d 837, 845. (“To require a petitioner to
prove at a preliminary hearing the same elements and to the same standard of
proof that govern the plenary hearing would render the latter duplicative.”); see
also UPA (2017) § 609 cmt. (“This section is modeled on provisions that were
recently enacted in Delaware and Maine.”).
        We presume that by rejecting the clear-and-convincing standard at the
adjudicative stage and requiring instead that the petitioner prove all seven
elements by a preponderance of the evidence at that stage, our legislature also
envisioned that the petitioner would not be required to prove the same seven
elements to the same standard of proof at the standing stage. Cf. Lundberg ex
rel. Orient Found. v. Coleman, 115 Wn. App. 172, 177-78, 60 P.3d 595 (2002)
(“[W]hen the model act in an area of law contains a certain provision, but the
Legislature fails to adopt such a provision, our courts conclude that the
Legislature intended to reject the provision.”).
                                         14
No. 80497-9-I/15


interpretation of the statute is persuasive.6

       That said, the comments to the uniform statute provide guidance with

regard to the legislative intent behind the statute. See Kelsey Lane Homeowners

Ass’n v. Kelsey Lane Co., 125 Wn. App. 227, 241 n.38, 103 P.3d 1256 (2005)

(court may look to uniform act’s official comments to determine legislative intent

where Washington statute substantially conforms to uniform act). Specifically,

the comments provide that the purpose of the de facto parentage statute is to

“ensure[ ] that individuals who form strong parent-child bonds with children with

the consent and encouragement of the child’s legal parent are not excluded from

a determination of parentage simply because they entered the child’s life

sometime after the child’s birth.” UPA (2017) § 609 cmt. At the same time, the

statute imposes a heightened standing requirement “to ensure that permitting

proceedings by de facto parents does not subject parents to unwarranted and

unjustified litigation.” UPA (2017) § 609 cmt. In keeping with these declarations

of purpose, we conclude that under RCW 26.26A.440(3)(c), whether a fact is

“material to the issue of standing” must be determined through the lens of

whether continued litigation would be “unwarranted and unjustified” in light of the

underlying purpose of the de facto parentage. Accordingly, we must consider

what makes litigation “unwarranted and unjustified” in the context of de facto



       6 Anker at times relies on the mandatory forms and, in particular, the form
summons, form “FL Parentage 340,” to support her contention that “in order for a
case to move forward to trial, a petitioner must meet all seven factors as an initial
inquiry.” The form summons does state that “[t]he case will end at Step 1 unless
the court finds that Petitioner, more likely than not, meets the requirements for a
de facto parent.” But “[t]he law must drive the forms, not vice versa.” In re
Marriage of Allen, 78 Wn. App. 672, 679, 898 P.2d 1390 (1995).
                                          15
No. 80497-9-I/16


parentage. Neither party points us to any legislative history to illuminate this

issue. Ponsaran, however, contends that we may look to the common law

origins of the de facto parentage doctrine for guidance, and we agree.

       Specifically, where a statute is ambiguous, and “in the absence of an

indication from the Legislature of an intention to overrule the common law, new

legislation will be presumed consistent with prior judicial decisions.” State v.

Bushnell, 38 Wn. App. 809, 810-11, 690 P.2d 601 (1984). To this end, the

official comments to the uniform statute acknowledge that the uniform statute

“reflects trends in state family law.” UPA (2017) § 609 cmt. (emphasis added)

(citing, among other cases, In re Parentage of L.B., 155 Wn.2d 679, 122 P.3d

161 (2005)). The comments also state that the statute’s substantive

requirements are based on factors developed under the common law de facto

parentage doctrine and, thus, “a court may look to those common law decisions

for guidance.” See UPA (2017) § 609 cmt. Therefore, we look to prior judicial

decisions regarding de facto parentage for guidance as to what constitutes

“unwarranted and unjustified litigation” in the context of a de facto parentage

proceeding. Cf. RCW 4.04.010 (“The common law, so far as it is not inconsistent

with the Constitution and laws . . . of the state of Washington . . . , shall be the

rule of decision in all courts of this state.”); see also L.B., 155 Wn.2d at 689

(“Washington courts have . . . construed [RCW 4.04.010] to permit the adaptation

of the common law to address gaps in existing statutory enactments.” (emphasis

omitted)).

       L.B., in which our Supreme Court first recognized an equitable cause of



                                          16
No. 80497-9-I/17


action for de facto parentage, is instructive. In L.B., Page Britain and Sue Ellen

Carvin moved in together in 1989 after dating for several months. 155 Wn.2d at

682. Five years later, the couple decided to have a child and artificially

inseminated Britain with semen donated by a male friend. L.B., 155 Wn.2d at

683. A girl, L.B., was born in 1995. L.B., 155 Wn.2d at 684. “For the first six

years of L.B.’s life, Carvin, Britain, and L.B. lived together as a family unit and

held themselves out to the public as a family.” L.B., 155 Wn.2d at 684. “Carvin

and Britain shared parenting responsibilities, with Carvin actively involved in

L.B.’s parenting.” L.B., 155 Wn.2d at 684. When L.B. was about six years old,

Britain and Carvin ended their relationship, and in 2002, when L.B. was seven,

Britain unilaterally terminated all of Carvin’s contact with L.B. L.B., 155 Wn.2d at

684-85. Carvin filed suit and sought, among other things, recognition as a de

facto parent to L.B. L.B., 155 Wn.2d at 685.

       At the time L.B. was decided, no statutory path to de facto parentage

existed under Washington law. Thus, when the case ultimately reached our

Supreme Court, a question before the court was whether Washington recognized

a common law cause of action for de facto parentage. L.B., 155 Wn.2d at 688.

The court ultimately held that it did. L.B., 155 Wn.2d at 707.

       In doing so, the court was guided by the principle that children have an

interest in maintaining their relationships with those who are unequivocally a part

of their “family”—even “[i]n the face of . . . evolving notions of what comprises a

family unit.” L.B., 155 Wn.2d at 687. For example, the court first reviewed

existing cases and observed that they “support the proposition that Washington



                                          17
No. 80497-9-I/18


common law recognizes the significance of parent-child relationships that may

otherwise lack statutory recognition.” L.B., 155 Wn.2d at 693. The court also

observed that existing cases “make clear that individuals may comprise a legally

cognizable family through means other than biological or adoptive.” L.B., 155

Wn.2d at 693. The court then looked to legislative pronouncements on custody

and visitation and observed that in the custody context, “with the paramount

considerations of the child properly at the center of such disputes,” custody

awards were sometimes made “to persons not biologically related to the child,

but who nevertheless have unequivocally ‘parented’ them.” L.B., 155 Wn.2d at

698-99. And in the visitation context, “[t]he legislature’s apparent intent behind

Washington’s current visitation statutes reveals a strong presumption in favor of

parental involvement, fostering and protecting a child’s significant relationships.”

L.B., 155 Wn.2d at 700. In other words, legislative enactments, consistent with

the common law, also recognized a child’s interest in maintaining relationships

with individuals who have unequivocally parented them, whether or not those

individuals would traditionally have been recognized as part of the child’s family

unit. See L.B., 155 Wn.2d at 701.7 Finally, the court was persuaded by a



       7  Although L.B. examined the 2002 version of the WUPA, these same
principles remain true under the current version. See, e.g., RCW 26.26A.060
(providing that provisions applicable to a father-child relationship also apply to a
mother-child relationship and vice versa); RCW 26.26A.105 (“A parent-child
relationship extends equally to every child and parent, regardless of the marital
status of the parent”); Memorandum from the Uniform Parentage Act Drafting
Comm. to Uniform Law Comm’rs 3 (June 9, 2017),
https://www.uniformlaws.org/HigherLogic/System/DownloadDocumentFile.ashx?
DocumentFileKey=4cba0e51-85bd-98cd-4aa6-b5c7b3fe3c55&forceDialog=0
[https://perma.cc/HG4F-SM42] (describing protection of “established parent-child
relationships” as a “core purpose” of UPA (2017)).
                                         18
No. 80497-9-I/19


number of decisions from states that had recognized de facto parentage and, in

particular, In re Custody of H.S.H.-K., 193 Wis. 2d 649, 533 N.W.2d 419 (1995),

and E.N.O. v. L.M.M., 429 Mass. 824, 711 N.E.2d 886 (1999). In each of those

cases, as noted by the L.B. court, the parties held themselves out as a family unit

and actively coparented the child. See L.B., 155 Wn.2d at 702 (observing that in

H.S.H.-K., the parties “gave the child names honoring the families of both

partners, held themselves out to the public as a family unit, and actively

coparented the child until their relationship ended”), 704 (observing that “E.N.O.’s

holding principally rested on its conclusion that ‘recognition of de facto parents is

in accord with notions of the modern family,’ and it is the actual family unit that

should ultimately be afforded respect” (citation omitted) (quoting E.N.O., 711

N.E.2d at 891)).

       In short, implicit in L.B.’s recognition of the de facto parentage doctrine is

that a child’s interests are served when individuals who have unequivocally

parented the child as part of the child’s “family unit” have the opportunity to

establish that extending parental privileges to them would be in the child’s best

interests. Indeed, and although L.B. did not directly address the issue of

standing, the court had little trouble concluding that Carvin, who lived with Britain

and L.B. as a “family unit” for the first six years of L.B.’s life, shared parenting

responsibilities with Britain, was named as a parent on L.B.’s school records, and

was referred to by L.B. as “mama,” should be allowed on remand to prove that

she was a de facto parent. L.B., 155 Wn.2d at 684, 712.

       At the same time, the L.B. court expressed an important limitation that is



                                           19
No. 80497-9-I/20


relevant to our analysis of when litigation is “unwarranted and unjustified” in the

context of de facto parentage. Specifically, after recognizing a cause of action

for de facto parentage and setting forth its substantive requirements, the court

addressed Britain’s argument that granting Carvin parentage rights would

“violate[ ] Britain’s constitutionally protected liberty interest to care for and control

her child without unwarranted state intervention.” L.B., 155 Wn.2d at 709. The

court rejected this argument and also dismissed Britain’s fear that “‘teachers,

nannies, parents of best friends, . . . adult siblings, aunts, [ ] grandparents,’ and

every ‘third-party . . . caregiver’ will now become de facto parents.” L.B., 155

Wn.2d at 712 (alterations in original). In doing so, the court explained, “Critical to

our constitutional analysis here, a threshold requirement for the status of the de

facto parent is a showing that the legal parent ‘consented to and fostered’ the

parent-child relationship.” L.B., 155 Wn.2d at 712. That is, “[t]he State is not

interfering on behalf of a third party in an insular family unit but is enforcing the

rights and obligations of parenthood that attach to de facto parents; a status that

can be achieved only through the active encouragement of the biological or

adoptive parent by affirmatively establishing a family unit with the de facto parent

and child or children that accompany the family.” L.B., 155 Wn.2d at 712

(emphasis added).

       In short, although L.B. did not directly address the issue of standing, it

provides two important guideposts with regard to whether subjecting a legal

parent to a full adjudication would result in “unwarranted and unjustified

litigation.” First, to ensure that de facto parentage litigation does not result in



                                           20
No. 80497-9-I/21


unlawful interference with legal parents’ constitutionally protected interest in the

care and custody of their children, the petitioner must at least make a threshold

showing that a legal parent consented to and fostered a parent-child relationship

between the petitioner and the child. Second, to balance legal parents’ interests

against children’s interests in preserving their relationships with those who have

unequivocally parented them,8 a petition should be allowed to proceed to a full

adjudication if, but only if, the petitioner makes a threshold showing that he or

she was a member of the child’s family unit and unequivocally parented the child.

We conclude that these guideposts are the touchstones for whether a disputed

fact is “material to the issue of standing” under RCW 26.26A.440(3)(c).

Specifically, to establish standing to proceed to a full adjudication of de facto

parentage under RCW 26.26A.440, the petitioner must establish that he or she

unequivocally parented the child as part of the child’s family unit and that a legal

parent consented to and fostered a parent-child relationship between the

petitioner and the child. It follows then that a disputed fact is material to the issue



       8 As one commentator has observed, there is more at stake than just
continuity when it comes to the child’s interests:
              Treating individuals who are functioning and relied upon as
       parents as legal parents is a critical advancement from the child’s
       perspective. Recognizing such a person as a legal parent means
       that the child is entitled to all of the protections that a child is
       normally entitled to receive from and through a parent. This
       includes, for example, the right to receive Social Security and
       workers’ compensation benefits in the event the parent becomes
       disabled or dies. And, of particular importance, it also means that
       the parent has the same obligation to support the child as any other
       legal parent.
Courtney G. Joslin, De Facto Parentage and the Modern Family, 40 FAM. ADVOC.
31, 33 (2018).


                                          21
No. 80497-9-I/22


of standing if it is material to whether the petitioner unequivocally parented the

child as part of the child’s family unit or whether a legal parent consented to and

fostered a parent-child relationship between the petitioner and the child.

       Our conclusion is supported by another case from our Supreme Court, In

re Custody of B.M.H., 179 Wn.2d 224, 315 P.3d 470 (2013). There, in reversing

the dismissal of a stepfather’s petition for de facto parentage, the court stated,

“Here, where it is alleged that [the petitioner] entered a child’s life at birth

following the death of that child’s second biological parent, and undertook an

unequivocal and permanent parental role with the consent of all existing

parents . . . , justice prompts us to apply the de facto parent test.” B.M.H., 179

Wn.2d at 244-45 (emphasis added). In other words, in concluding that the

petitioner should be allowed to proceed to a full adjudication, the B.M.H. court,

like the L.B. court, focused on the fact that the petitioner, who as the child’s

stepfather had undisputedly been a part of the “family unit,” had undertaken an

unequivocal parental role with the consent of a legal parent. Indeed, as the court

observed in B.M.H., allowing a de facto parentage petition to proceed to a full

adjudication when these threshold requirements have been met “balances the

rights of biological parents, children, and other parties.” B.M.H., 179 Wn.2d at

244.

       Our conclusion also is consistent with the underlying purpose of the de

facto parentage statute, which, again, is to “ensure[ ] that individuals who form

strong parent-child bonds with children with the consent and encouragement of

the child’s legal parent are not excluded from a determination of parentage



                                           22
No. 80497-9-I/23


simply because they entered the child’s life sometime after the child’s birth.”

UPA (2017) § 609 cmt.; cf. Courtney G. Joslin, Preface to the UPA (2017), 52

FAM. L. Q. 437, 455 (2018) (explaining that de facto parentage provision was

added to “address th[e] gap in protection” left when the drafters of the UPA

(2017) amended the provision affording a presumption of parentage to those who

resided in the same household as the child by limiting it to those who resided

with the child from birth).9 Specifically, denying a full adjudication to an individual

who can show that he or she was part of the family unit, unequivocally parented

the child, and developed a parent-child relationship with the consent of a legal

parent would be contrary to the underlying purpose of the statute and, indeed,

the UPA itself. See Memorandum from the Uniform Parentage Act Drafting

Comm. to Uniform Law Comm’rs, supra, at 3 (“New Section 609 . . . expressly

recogniz[es] de facto parentage by statute. This is consistent with the current

trend and is consistent with a core purpose of the UPA, which is to protect

established parent-child relationships.” (emphasis added)).

       Finally, our conclusion is consistent with the reality that not all of the seven

substantive elements of de facto parentage are susceptible to adjudication on the

“expedited basis” that RCW 26.26A.440(3)(c) contemplates when there are

issues of fact in dispute. Most notable in this regard is the final element, which

requires the petitioner to prove that “[c]ontinuing the relationship between the

[petitioner] and the child is in the best interest of the child.”

RCW 26.26A.440(4)(g). “The criteria for determining the best interests of the



       9   In the WUPA, this presumption is set forth in RCW 26.26A.115(1)(b).
                                           23
No. 80497-9-I/24


child are varied and highly dependent on the facts and circumstances of the case

at hand.” McDaniels v. Carlson, 108 Wn.2d 299, 312, 738 P.2d 254 (1987).

Therefore, determining what is in the best interests of the child often requires

substantial discovery, the involvement of neutral experts such as parenting

evaluators, additional evaluations such as substance abuse evaluations,

domestic violence assessments, and psychological evaluations, a determination

of whether a guardian ad litem should be appointed and, if so, time for the

guardian ad litem to fulfill his or her duties and report back to the court. Cf.

RCW 26.26A.485(2) (“The court shall appoint a guardian ad litem . . . to

represent a child in a proceeding under RCW 26.26A.400 through 26.26A.515, if

the court finds that the interests of the child are not adequately represented.”);

GALR 2 (setting forth the responsibilities of a guardian ad litem). Indeed, if the

child’s best interests were considered material to the issue of standing, a hearing

to resolve disputed facts would be required in nearly every contested case, as it

is unlikely a respondent who contests the petition would agree that establishing

de facto parentage would be in the child’s best interests.

       But this is not to say that the child’s best interests go unaccounted for in

the initial inquiry into whether a case may proceed to a full adjudication. Rather,

and as discussed, children have a recognized interest in maintaining their

relationships with those who have unequivocally parented them. See L.B., 155

Wn.2d at 698-99 (observing that “with the paramount considerations of the child

properly at the center of such disputes, . . . courts have not hesitated to exercise

their common law equitable powers to award custody of minor children, at times



                                          24
No. 80497-9-I/25


making such awards to persons not biologically related to the child, but who

nevertheless have unequivocally ‘parented’ them”). Therefore, allowing an

individual to proceed to a full adjudication upon making a threshold showing that

he or she has parented the child as part of the child’s family unit and with a legal

parent’s consent in fact serves the child’s interests. At the same time, allowing

only those individuals who have made that threshold showing to proceed to a full

adjudication “balances the rights of biological parents, children, and other

parties.” B.M.H., 179 Wn.2d at 244. As a result of this balancing, disputes

“material to the issue of standing” will typically consist of disputes about the

remaining substantive elements of de facto parentage, such as whether and for

how long the petitioner resided with the child (so as to rule out individuals who

are not part of the child’s family unit), whether the petitioner expected financial

compensation (so as to rule out temporary caregivers like babysitters), whether

the petitioner held the child out as his or her own (so as to rule out relationships

that are not parental in nature), and the extent to which a legal parent fostered

the parent-child relationship (so as to protect the legal parent’s constitutionally

protected interest in the care and custody of the child). Indeed, contrary to

Anker’s contention that “without any review of the seven criteria prior to trial, . . .

movants could harass nonmovants with useless, time-consuming, expensive,

and stressful hearings,” our interpretation of RCW 26.26A.440(3)(c) still imposes

significant limitations on the types of individuals who can successfully move their

petitions forward to a full adjudication.

       In summary, we conclude that the de facto parentage statute requires the



                                            25
No. 80497-9-I/26


following with regard to determining whether a petition may proceed to a full

adjudication: First, the petitioner must file a verified petition alleging specific

facts supporting each of the seven elements of de facto parentage. Next, an

adverse party may file a response, which must also be verified. The court must

then determine, based on the verified petition and any verified response, whether

there exist “disputed facts material to the issue of standing,” i.e., disputed facts

material to whether the petitioner unequivocally parented the child as part of the

child’s family unit and whether a legal parent consented to and fostered a parent-

child relationship between the petitioner and the child. If the court determines

that there are no disputed facts material to the issue of standing, then the court

must allow the petition to proceed to a full adjudication unless the petition does

not allege sufficient facts, if proved, to satisfy each of the seven substantive

elements of de facto parentage by a preponderance of the evidence. If, on the

other hand, the court determines that there are disputed facts material to the

issue of standing, the court must hold an expedited hearing to determine whether

the petitioner has established by a preponderance of the evidence that he or she

unequivocally parented the child as part of the child’s family unit and whether a

legal parent consented to and fostered a parent-child relationship between the

petitioner and the child. If not, the court must dismiss the petition. Otherwise,

the court must allow the petition to proceed to a full adjudication unless the facts

as determined at the hearing, together with the undisputed facts alleged in the

petition, are insufficient, even if proven, to satisfy each of the seven substantive

elements of de facto parentage by a preponderance of the evidence.



                                           26
No. 80497-9-I/27


       Our conclusion today properly balances the interests of children and

would-be de facto parents in maintaining their relationships with those with whom

they have developed a strong parent-child bond, against legal parents’

“fundamental right to make decisions concerning the care, custody, and control

of their children” without unwarranted interference. B.M.H., 179 Wn.2d at 234.

Additionally, and unlike the interpretations advanced by the parties, it gives effect

to each part of RCW 26.26A.440(3)(c), which plainly requires the petitioner to do

something more than allege a prima facie case of de facto parentage but also

requires something other than proof, at the outset, of each substantive element

of de facto parentage.

                         Dismissal of Ponsaran’s Petition

       Now that we have considered the process prescribed by

RCW 26.26A.440(3)(c), we apply it to the trial court’s dismissal of Ponsaran’s

petition. Ponsaran contends that the trial court erred by resolving disputed facts

without a hearing, and we agree.

       As discussed, RCW 26.26A.440(3)(c) provides that if there are disputed

facts material to the issue of standing, the court must hold a hearing to determine

those facts. Although the statute is clear that the hearing must occur on an

expedited basis, it does not specify how such a hearing should proceed.

       To this end, we acknowledge that courts may “adopt any suitable mode of

proceeding to carry out a statutory directive where none is specifically pointed

out and jurisdiction is otherwise conferred upon the court.” Abad v. Cozza, 128

Wn.2d 575, 588, 911 P.2d 376 (1996); RCW 2.28.150. That said, any such



                                         27
No. 80497-9-I/28


procedure must comport with principles of due process, which require “that a

party receive proper notice of proceedings and an opportunity to present his

position before a competent tribunal.” Parker v. United Airlines, Inc., 32 Wn.

App. 722, 728, 649 P.2d 181 (1982). Accordingly, we hold that if a court

determines that a hearing is necessary under RCW 26.26A.440(3)(c), the court

must at a minimum provide notice to the parties. Furthermore, because the

stated purpose of the hearing is to “determine disputed facts,”

RCW 26.26A.440(3)(c), the court must also give parties an opportunity to present

relevant evidence and argument to the court with regard to the disputed facts at

issue.10

       Here, it is clear from the court’s order, and specifically its entry of findings,

that the court concluded there were disputed facts material to the issue of

standing. Yet the court did not convene a hearing to resolve those facts. This

was error.

       Anker disagrees and contends that the trial court did hold a hearing but

that the hearing simply took place without oral argument, consistent with the

notice of hearing that Ponsaran filed with his request for review. Specifically,

Anker asserts that “given that Mr. Ponsaran filed a notice of hearing and

additional declarations/information, he effectively turned the review into a motion,

inviting a response from Ms. Anker pursuant to CR 8.” Anker asserts further that



       10  Although we need not decide today whether an evidentiary hearing with
oral testimony is required in all cases, we note that a trial court may abuse its
discretion by not holding an evidentiary hearing when the verified pleadings
present an issue of fact whose resolution requires a determination of witness
credibility. Woodruff v. Spence, 76 Wn. App. 207, 210, 883 P.2d 936 (1994).
                                          28
No. 80497-9-I/29


because Ponsaran noted his “motion” for consideration without oral argument,

the trial court was justified in dismissing Ponsaran’s petition based “on the

information provided by Mr. Ponsaran in his Petition, declarations, and

supplementary evidence, on the Response to the Petition and declarations from

Ms. Anker, and the reply documents from Mr. Ponsaran.”

       Anker’s contentions fail for two reasons. First, CR 8 is addressed to

pleadings, not motions, and Anker’s suggestion that CR 8 provides a mechanism

for converting the review prescribed by RCW 26.26A.440(3)(c) into a motion is

unpersuasive. Second, the expedited hearing contemplated by

RCW 26.26A.440(3)(c) is initiated by the court, not the parties. Accordingly,

once the trial court concluded that there were disputed facts material to the issue

of standing, it was required to provide notice of an expedited hearing and,

consistent with due process, an opportunity to submit evidence and argument

relevant to the issues to be decided at the hearing. Indeed, even the mandatory

form that Ponsaran used to request a review under RCW 26.26A.440(3)(c)

states, “Review will be ex parte unless the court orders an expedited hearing.

You will receive notice of any hearing.” (Emphasis added.) Therefore,

Ponsaran’s notice of hearing was unnecessary and, in any event, not a substitute

for notice from the court. Similarly, Ponsaran’s (and Anker’s) filing of additional

evidence was not a substitute for an opportunity to present evidence relevant to

the specific issues to be considered at such a hearing.11 Therefore, we reject




       11
        As discussed, under RCW 26.26A.440(3)(c), the trial court is to
determine whether there is a dispute material to the issue of standing based
                                         29
No. 80497-9-I/30


Anker’s contention that the procedure followed by the court complied with the

procedure required under RCW 26.26A.440(3)(c).12

       Ordinarily, under these circumstances, we would remand to the trial court

for an expedited hearing to determine the disputed facts material to the issue of

standing. But here, we remand for a full adjudication because the court also

erred as a matter of law in concluding that Ponsaran’s petition should be

dismissed.

       Specifically, and as discussed, the first step of the court’s analysis under

RCW 26.26A.440(3)(c) is to determine whether, based on the verified petition

and any verified response, there is a disputed fact material to the issue of

standing. If not, the trial court must move the petition forward to a full

adjudication unless it fails to allege sufficient facts to satisfy each substantive

element of de facto parentage by a preponderance of the evidence. These

determinations—whether there are disputed facts material to standing and

whether the petition alleges sufficient facts with regard to each element—do not



solely on the verified pleadings. Accordingly, the trial court erred to the extent
that it considered additional materials in making this determination.
         12 Anker also points out that Ponsaran did not set a review hearing until

some three weeks after the deadline set forth in the case scheduling order. We
need not decide whether the review hearing was timely to resolve this appeal.
But we observe that the record does not, as Anker asserts, show that Ponsaran
was untimely. Specifically, although the case scheduling order set a deadline of
July 16, 2019, for a review hearing, it also states that the review hearing date
must be at least 20 days from the date of service if the respondent was served in
person in Washington, 60 days if the respondent was served outside of
Washington or by publication, or 90 days if the respondent was served by mail.
But the record does not reveal when or how Williams, the children’s biological
father, was served. Accordingly, even if the timeliness of the review hearing
were relevant to the issues on appeal, Anker failed to establish on the record that
the review hearing was untimely.
                                          30
No. 80497-9-I/31


call for the trial court to weigh evidence. Accordingly, as an appellate court, we

are in as good a position as the trial court to make these determinations based

on the verified pleadings, and we therefore review them de novo. See

Progressive Animal Welfare Soc’y v. Univ. of Wash., 125 Wn.2d 243, 252, 884

P.2d 592 (1994) (“‘[W]here . . . the trial court has not seen nor heard testimony

requiring it to assess the credibility or competency of witnesses, and to weigh the

evidence, nor reconcile conflicting evidence, then on appeal a court of review

stands in the same position as the trial court in looking at the facts of the case,

and should review the record de novo.’” (quoting Smith v. Skagit County, 75

Wn.2d 715, 718, 453 P.2d 832 (1969))).

       Here, the undisputed facts in Ponsaran’s petition establish the following

narrative regarding Ponsaran’s relationship with J.D.W. and J.O.W.:

       Ponsaran has known J.D.W. since he was 18 months old and J.O.W.

since her birth. Ponsaran and Anker lived together with J.D.W. and J.O.W. from

December 2012 (when J.O.W. was about 3 months old and J.D.W. was about 21

months old) until May 2016—a period of 3 1/2 years. They also lived together for

a number of months in 2017. Even when Ponsaran was not living with Anker and

the children, he spoke with them daily.

       During the time that Ponsaran, Anker, and the children lived together,

Ponsaran bonded with the children. The children call Ponsaran “daddy.” Anker

was aware that the children refer to Ponsaran as their father, and Anker herself

referred to Ponsaran as the children’s “dad” when speaking to the children or to

third parties. Anker has spoken positively about Ponsaran as a dad in various



                                          31
No. 80497-9-I/32


cards and postings, and both Ponsaran and Anker have posted photos of

Ponsaran with the children with references to Ponsaran as “daddy.”

       When the children were young, Ponsaran assisted with meals, baths, toilet

training, and the children’s bed-time routine regardless whether Ponsaran and

Anker were living together. As the children grew older, Ponsaran took them to

and from school and daycare, scheduled and took them to activities, and

accompanied them at the hospital when that was necessary. Ponsaran

undertook these activities without expectation of being paid. Ponsaran has been

registered at the children’s school as their father and was listed as their father

when they signed up for events. He taught J.D.W. to ride a bike and took him to

his first Mariners and Seahawks games. Ponsaran and J.D.W. have attended

many sporting events since then. Ponsaran also signed J.D.W. up for and

attended games and practices for soccer, football, and jujitsu. Ponsaran and

J.O.W. also do things together, such as pretend playing and going to the park

and the mall. Ponsaran has spent time with the children consistently since birth.

Until recently (as of the time the petition was filed), Anker encouraged Ponsaran

to spend time with the children, and Ponsaran spent between two and five nights

a week with them. Additionally, the children would spend an additional four

weeks per year with Ponsaran while Anker was on vacation.

       These undisputed facts, if proven, plainly establish that Ponsaran was part

of the children’s family unit, that Ponsaran unequivocally parented them, and that

Anker consented to and fostered a parent-child relationship between Ponsaran

and the children. Indeed, Anker acknowledged in her response that she and



                                         32
No. 80497-9-I/33


Ponsaran were in a relationship, that the children referred to Ponsaran as “Dad,”

and that Ponsaran “enjoys the idea of being a fun dad, spoiling them [by] buying

toys and taking them to do fun things.” Furthermore, Anker did not allege facts in

her verified response to place into dispute whether Ponsaran was part of the

family unit and unequivocally parented them with Anker’s consent and

encouragement. To be sure, Anker did state that she “disagree[d] with what

[Ponsaran] said about” each element of de facto parentage and asserted that

“[t]he relationship between [Ponsaran] and the children was not parental.” But

these general denials cannot be enough to create a dispute material to the issue

of standing—otherwise, anything but an agreed petition would require an initial

hearing. Indeed, even Anker does not contend that a general denial is enough to

create a dispute material to the issue of standing, acknowledging instead that

“[t]he facts the court is considering are those alleged in the petition vs. those

alleged in a response.” (Emphasis added.)

       In short, Anker’s response, which focused not on whether Ponsaran had a

parent-child relationship with the children but on his motivations for developing

that relationship and his alleged faults as a parent, does not raise any disputes

material to the issue of standing. Furthermore, if proven at trial, the facts alleged

in Ponsaran’s petition are sufficient to establish the first six elements of de facto

parentage, i.e., that Ponsaran “resided with the child[ren] as a regular member of

[their] household for a significant period,” that he “engaged in consistent

caretaking of the child[ren],” that he “undertook full and permanent

responsibilities of a parent . . . without expectation of financial compensation,”



                                          33
No. 80497-9-I/34


that he “held out the child[ren]” as his own, that he “established a bonded and

dependent” parental relationship with the children, and that “[a]nother parent . . .

fostered or supported the bonded and dependent relationship.”

RCW 26.26A.440(4)(a)-(f). And Ponsaran also alleged, with regard to the final

element—best interests of the children—that he is the only father the children

have known and that “[t]hey have no one else who has taken on that role a[n]d I

have been here for them [in] the past.” In other words, not only are there no

disputed facts material to the issue of standing, Ponsaran’s petition also alleges

sufficient facts that, if proven, establish each element of de facto parentage by a

preponderance of the evidence. For these reasons, the trial court erred by not

moving Ponsaran’s petition forward to a full adjudication under

RCW 26.26A.440(4).13

       Anker disagrees, contending that the trial court properly dismissed

Ponsaran’s petition based on a failure of proof on the best interests element.

This contention fails for two reasons.

       First, Anker’s contention relies on the proposition that the petitioner must

prove all seven elements of de facto parentage to proceed to a full adjudication.

But as we explained above in rejecting that proposition, the purpose of the initial

hearing is to resolve only those disputes “material to the issue of standing,” not to




       13 Although we apply a de novo standard of review, we would reach the
same conclusion even under an abuse of discretion standard, i.e., that in light of
the uncontested allegations establishing that Ponsaran unequivocally parented
the children, was part of their family unit, and developed a parent-child
relationship with them with Anker’s consent and encouragement, it was an abuse
of discretion not to move Ponsaran’s petition forward to a full adjudication.
                                         34
No. 80497-9-I/35


determine whether the petitioner has established all seven elements of de facto

parentage. And although the petition must at least allege sufficient facts that, if

proven, would establish all seven elements of de facto parentage, including the

best interests element, the trial court is not required at the standing stage to

adjudicate all seven elements.

       Second, and as discussed, Anker’s allegations about the children’s best

interests focused not on whether Ponsaran had developed a parent-child

relationship with the children, but rather on Ponsaran’s alleged motivations for

developing that relationship and his alleged faults as a parent. But “the perfect

parent is the exception and not the rule.” Todd v. Sup. Ct., 68 Wn.2d 587, 600,

414 P.2d 605 (1966) (Rosellini, C.J., dissenting). And inevitably, in cases where

a legal parent opposes a de facto parentage petition, the legal parent will call the

petitioner’s motivations, character, and parenting abilities into doubt. This, in

addition to the reasons already discussed, is another reason that a dispute about

the child’s best interests should not be considered material to the issue of

standing and should instead be adjudicated at trial. Here, the trial court erred not

only by resolving that dispute at the standing stage, but also by dismissing

Ponsaran’s petition based solely on its resolution of that dispute.

       We are cognizant that Anker successfully petitioned for a protection order

against Ponsaran. But her response to Ponsaran’s de facto parentage petition

alleged only that Ponsaran “stalked my children at school after I asked him not to

have any contact with me.” A protection order—and particularly one sought to

prevent contact between the very parties at the center of a de facto parentage



                                         35
No. 80497-9-I/36


proceeding until a determination of parentage can be made—generally will be

insufficient to warrant dismissal at the initial standing inquiry. Indeed, the WUPA

itself now expressly contemplates that protection orders may be necessary in

connection with de facto parentage proceedings, see RCW 26.26A.470(3), and

the protection order ultimately entered by the court was expressly made subject

to any further order resulting from the de facto parentage proceeding.

       This is not to say that we take concerns about Ponsaran’s alleged

substance abuse and temperament lightly. But those concerns are not sufficient

in this case, given the undisputed allegations regarding the facts material to

standing, to deny Ponsaran (or the children) an opportunity for a full adjudication

of parentage. Instead, they must, and should, be examined at trial after an

opportunity to conduct discovery and investigation.14

        As a final matter, Anker points out that “[w]hile it may have been the case

that under the test in L.B., the question of best interest of the child was

determined secondary to the determination of whether the de facto relationship

existed, that is no longer the correct procedure now that the legislature has

updated the UPA.” Therefore, she contends, “[i]t is not accurate that the court

must determine parentage first and then determine residential time/child support



       14 To be sure, there may be cases where the response makes such grave
allegations about the petitioner that the court must consider the best interests of
the child, as part of the initial inquiry, to ensure that proceeding to trial would not
subject the legal parent to unwarranted and unjustified litigation. But those cases
will not be typical, and this was not one of those cases. Generally, and given the
weighty interests that children have in maintaining their relationships with those
who have unequivocally parented them, disputes about the child’s best interests
should be tested at trial with the benefit of discovery and input from experts and
third parties who have been involved in the children’s lives.
                                          36
No. 80497-9-I/37


based on the best interest of the child.” Anker is correct that under RCW

26.26A.440(4)(g), to be recognized as a de facto parent, the petitioner must

prove that continuing his or her relationship with the child is in the child’s best

interest. She also is correct that this requirement was not among the elements of

de facto parentage under L.B.15 But whether a petition can proceed to a full

adjudication is a different question than whether the petitioner should ultimately

be adjudicated a de facto parent. Accordingly, it does not follow from the fact

that best interests now must be proven to establish de facto parentage that the

petitioner must also prove best interests merely to proceed to a full adjudication.

Although the petitioner must allege specific facts to establish the best interests

factor, those facts must, as discussed, be tested at trial if the petition is allowed

to proceed.

                                    Attorney Fees

       Anker requests an award of attorney fees under RCW 26.26B.060, which

provides in relevant part, “The court may order that all or a portion of a party’s

reasonable attorney’s fees be paid by another party.” Anker contends that she is

entitled to an award of fees because she “has incurred significant attorney’s fees

in connection with this de facto action . . . and has incurred even more in

connection with this appeal, which is causing a hardship for her and her



       15  The L.B. court adopted the following four elements for de facto
parentage: “(1) the natural or legal parent consented to and fostered the parent-
like relationship, (2) the petitioner and the child lived together in the same
household, (3) the petitioner assumed obligations of parenthood without
expectation of financial compensation, and (4) the petitioner has been in a
parental role for a length of time sufficient to have established with the child a
bonded, dependent relationship, parental in nature.” 155 Wn.2d at 708.
                                          37
No. 80497-9-I/38


children.”

       But Anker is not the prevailing party on appeal, and she cites no authority

for the proposition that RCW 26.26B.060 supports an award of fees to a

nonprevailing party based on hardship. Cf. In re Marriage of Wendy M., 92 Wn.

App. 430, 441, 962 P.2d 130 (1998) (“The attorney fee provision governing

[parentage] proceedings, RCW 26.26.140 [now codified at RCW 26.26B.060] . . .

does not require consideration of need or ability to pay in making an award.”).

Accordingly, we deny her request for attorney fees.

       We reverse and remand for a full adjudication pursuant to

RCW 26.26A.440(4).




WE CONCUR:




                                        38